1303-W

COA# ^I^OOglS^,^ OFFENSE: ___
        Wesley Freeman Smallwood         qoUNTY"           Hunt
STYLE: _w The State of Texas             ^                          •   "
C0A DISPOSITION: .AFF^ED                 TRIAL COURT: J^p^ctC^t
DATE: 8^14                   PubWKAQ TC CASE * 27738.



                  IN
                       THi=rnURTOF^P1MIMAI APPEALS
 fi FCTRONIC RECORD

           Wesley Freeman Smallwood v.           CCA#:
 STYLE: The State of Texas
                                 Petition
                                                 CCA Disposition:
          £RQ_£^                                 DATE:
  FOR DISCRETIONARY REVIEW IN CCA IS:
                                                 JUDGE:
     _g____                                      SIGNED:
                                                                            PC:
  DATE:                                                                     DNP:
                                                  PUBLISH:          .
  JUDGE:          __z_td__*=^-

                                                                             MOTION FOR

                                            REHEARING IN CCA IS:
                                            JUDGE: _____